Case 20-32519 Document 2685 Filed in TXSB on 07/14/21 Page 1of3

Sui Se
fit Ep fio apc we ‘
WA 16
IN THE UNITED STATES BANKRUPTCY COURT Z 02;
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
In re: : CHAPTER 11

Case No. 20-32519 (DRJ)
NEIMAN MARCUS GROUP
LTD LLC, et al.

NOTICE OF MOTION

Reorganized Debtors.

PLEASE TAKE NOTICE that upon the affirmation of Seth D. Carson, Esquire, and the
exhibits attached hereto, and upon all the papers and pleadings previously served and all
proceedings herein, Rosina Welsh Morene hereby moves this Court to issue an ORDER that
would allow the bankruptcy stay to be lifted in the United States District Court for the Eastern
District of Pennsylvania; Civil Action caption: ROSINA WELSH MORENE v. THE NEIMAN

MARCUS GROUP, LLC, et al., Case No. 1450005635,

DEREK SMITH LAW GROUP, PLLC

BY: \ In [~—
Seth D. Carson
1835 Market Street, Suite 2950
Philadelphia, PA 19103
Phone: 215.391.4790
Email: seth@dereksmithlaw.com

Counsel for Plaintiff
DATED: Friday, July 9, 2021
TO:

Case 20-32519 Document 2685 Filed in TXSB 0n 07/14/21 Page 2 of 3

JACKSON WALKER L.L.P.
Matthew D. Cavenaugh (TX Bar No. 24062656)
Kristhy M. Peguero (TX Bar No. 24102776)
Genevieve M. Graham (TX Bar No. 24085340)
Veronica A. Polnick (TX Bar No. 24079148)
1401 McKinney Street, Suite 1900
Houston, Texas 77010
Telephone: (713) 752-4200
Facsimile: (713) 752-4221
Email: mcavenaugh@jw.com
kpeguero@jw.com
ggraham@jw.com
vponick@jw.com

KIRKLAND & ELLIS LLP

KIRKLAND & ELLIS INTERNATIONAL LLP
Chad J. Husnick, P.C. (admitted pro hac vice)
Matthew C. Fagen (admitted pro hac vice)
601 Lexington Avenue

New York, New York 10022

Telephone: (212) 446-4800

Facsimile: (212) 446-4900

Email: anup.sathy@kirkland.com
chad.husnick@kirkland.com

Matthew. fagen@kirkland.com

Co-Counsel for the Reorganized Debtors

4
Case 20-32519 Document 2685 Filed in TXSB 0n 07/14/21 Page 3 of 3

DEREK. SMITH

 

Employment Lawyers Representing Employees Exclusively

 

July 9, 2021

Via Overnight Mail

United States Bankruptcy Court
Southern District of Texas
Houston Division

Nathan Ochsner

Clerk of Court

P.O. Box 61010

Houston, TX 77208

RE: Inre: NEIMAN MARCUS GROUP LTD LLC, et al
Case No. 20-32519 (DRJ)

Clerk of Court:

Enclosed please find Claimant, Rosina Morene-Welsh’s Motion to Lift the Automatic Stay in
connection with the matter of, In re: Neiman Marcus Group, LTD, LLC, et al. Claimant’s
attorney, Seth Carson is licensed to practice law in the Commonwealth of Pennsylvania and is
not licensed in the Great State of Texas. Accordingly, Claimant’s counsel is not registered with
the Southern District of Texas’s electronic filing system.

Please accept the enclosed documents to be filed in connection with the above captioned
Bankruptcy Matter. If there is a cost associated with the filing of the enclosed documents, please
contact me at seth@dereksmithlaw.com or jason@dereksmithlaw.com. A draft for the
appropriate amount will be mailed promptly. We can also pay by credit card if there is a portal
available for electronic payments.

Thank you for your attention to this matter. If you have any questions or concerns, please
contact me directly at 484.678.2210.

Very Truly Yours,
DEREK SMITH LAW GROUP, PLLC

BY: __/s/ Seth D. Carson
Seth D. Carson, Esquire

CC:

New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
Philadelphia Office: 1835 Market Street, Suite 2950, Philadelphia, PA 19103 | (215) 391-4790
Miami Office: 100 SE 2nd Street, Suite 2000, Miami, FL 33131 | (305) 946-1884
New Jersey Office: 73 Forest Lake Drive, West Milford, N1 07421 | (973) 388-8625

Website: www.discriminationandsexualharassmentiawyers.com

(
